Citation Nr: 1729455	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.

2.  Entitlement to service connection for gynecomastia, claimed as secondary to a thyroid disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a thyroid disability and gynecomastia.  However, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.

The Board notes that these issues were previously remanded in March 2015, at which time the RO was explicitly directed to (1) provide all required notice in response to the claim for service connection for a thyroid disability; (2) undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal; (3) provide the Veteran with a VA examination to determine the etiology of his thyroid disorder and any gynecomastia present during the period of the claim; and (4) readjudicate the issues on appeal.  However, since the previous remand in March 2015, it does not appear that any of the Board's remand directives were acted upon.  As such, the Board finds that there has not been substantial compliance with the March 2015 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the Veteran's claim of entitlement to service connection for a thyroid disability.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Provide the Veteran with a VA examination by a physician with sufficient expertise to determine the etiology of his thyroid disorder and any gynecomastia present during the period of the claim (from August 2012 to the present).  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated studies should be performed.  

The examiner should express an opinion as to whether it is as likely as not (50 percent or better probability) that the Veteran's thyroid disorder was caused by his exposure to contaminated drinking water at Camp Lejeune from January 1966 to September 1966.  

If the examiner determines that gynecomastia has been present during the period of the claim, then the examiner should state an opinion as to whether it is as likely as not (50 percent or better probability) that the disorder was caused by the Veteran's exposure to contaminated drinking water at Camp Lejeune from January 1966 to September 1966, or was caused or permanently worsened by the Veteran's thyroid disorder.  

For purposes of the opinions, the examiner should assume the Veteran is a reliable historian. 

A copy of Training Letter 11-03 (Revised) (November 29, 2011), "Processing Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune," and Appendices A through D must be provided to the examiner, together with any subsequent directives containing relevant updated information.

A complete rationale must be provided for any proffered opinions.  If the examiner is unable to provide any required opinion, then he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Undertake any other development determined to be warranted.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, then the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




